PER CURIAM:
*497Brandon Vierling suffered severe electrical burns while attempting to install a metal cover on an electrical junction box at RoKC, LLC's rock climbing gym in North Kansas City. Vierling and his wife filed a petition in the Circuit Court of Clay County against RoKC, LLC and against John Miller, a partner of Stor-Safe Mini Warehouses, the Missouri general partnership that owned the building in which the gym was located. During discovery, the Vierlings requested to inspect "the electrical junction box at issue in this suit." On the day of the inspection, the Vierlings' consulting expert was able to view the electrical junction box, but the Vierlings were told that the cover could not be located, and had presumably been discarded. Later, the Vierlings became aware that the cover had been in the possession of Miller's son, and had been made available to Miller's expert. The Vierlings moved for sanctions against Miller for his failure to produce the metal cover for inspection by their expert. After the resolution of the Vierlings' underlying personal injury and loss of consortium claims, the circuit court imposed a $ 4,000 discovery sanction on Miller. Miller appeals the sanctions order. We affirm. Because a published opinion would have no precedential value, we have provided an unpublished memorandum to the parties which sets forth the reasons for this order. Rule 84.16(b).